DETAILED ACTION
Applicant’s response, filed 03/31/2021, to the previously presented office action has been considered and made of record. Claims 1-2 and 4-21 are pending further examination as presented in the current office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“input device” of independent claims 1 and 19 and corresponding dependent claims 2-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks filed 03/31/2021, with respect to the previously presented 35 USC 112(f) interpretations have been fully considered and are mostly persuasive because of Applicant’s amendments to remove the claim elements causing the induction of 35 USC 112(f). Applicant’s arguments are persuasive except for the term “input device” of independent claims 1, 19 and dependent claims 2-16 that remains in the present claimset.  Therefore, the previously presented 35 USC 112(f) has been withdrawn for some claim elements, but remains for some claim elements of the current claimset, see the 35 USC 112(f) of the present office action for further details.
Applicant’s arguments, see pages 8-9 of Applicant’s Remarks filed 03/31/2021, with respect to the previously presented prior art rejections of claims 1-9 and 13-19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-9, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzovkin et al (“Context-Aware Clustering and Assessment of Photo Collections”) in view of Bennet et al (US 2013/0336543).

[Kuzovkin at least implies (Fig 2)  a digital image processing method to be performed by a computing device, but does not detail the corresponding hardware of said implied digital image processing device. Bennet (Fig 7 and para 0047-0052) has disclosed a computing device having corresponding memory, CPU, a display, user input by way of a user interface “UI”, and associated software to perform a method of digital image processing. Kuzovkin and Bennett are analogous art of digital image processing using a method having user interaction and the display of a plurality of resulting image data.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the non-specified apparatus of Kuzovkin with a known type of apparatus as disclosed by Bennet for carrying out digital image processing, the display of image data, and the reception of user input as required by the teachings of the process of Kuzovkin. The motivation for combining would have been to utilize a known apparatus as disclosed by Bennet in a known digital image processing manner as disclosed by Kuzovkin to achieve the reasonably expected result of performing the image data processing method of Kuzovkin on an apparatus disclosed by Bennett. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Bennett and Kuzovkin to achieve these claimed limitations.]
an input device; and [Bennet (para 0047-0052 – UI).]
a processor, wherein the processor is to [Bennet (para 0047-0052 – processor on a personal computer).]
classify a plurality of images into a plurality of image groups such that images having a similarity greater than or equal to a threshold are grouped; and [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3).]
[Kuzovkin: The selection of photo for sorting and display of photo collections by selection of photos using the clustering and similarity process of Kuzovkin (page 6 LHC “The obtained score can either be used directly for sorting displaying…….further photo selection, we provide users”, page 6 RHC “with the task of photo selection and organization”). Kuzovkin has not further disclosed “depending on a ratio of the number of images included in each image group of the plurality of classified image groups”] depending on a ratio of the number of images included in each image group of the plurality of classified image groups. [Bennet (para 0044) has disclosed selecting a number of images from each of a corresponding group based on at least a percentage of the images of said groups. Bennet and Kuzovkin are analogous art of digital image processing for selecting and displaying groups of image data (see abstract and para 0040-0047 of Bennett). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the selection of a number of image data for display of Kuzovkin such that a percentage of the number of images of a group are extracted for display taught by Bennett to achieve the reasonably expected result of displaying a representative number of image data corresponding to groups of image data. The motivation for combining would have been to utilize a known alternative method of selectively displaying images of a plurality of groups of images as disclosed by Kuzovkin by highlighting a group of images for display corresponding to each of a plurality of groups of image data as disclosed by Bennet based on a percentage of image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Bennett with Kuzovkin to achieve the discussed claim limitations.]

Similarly, with respect to Claims 20-21 and Claim 19 that further require the following claim limitations not discussed with respect to claims 1 and 17 above:
control a display device to display a representative image of images included in each group of the plurality of image groups on a display screen, and control the display device to display a specifying unit specifying the ratio of images in correspondence with the representative image on the display screen. [As per the above combination of the teachings of Kuzovkin and Bennett the use of a user interface on a digital image processing device such as a personal computer to select a percentage of image data for display (as disclosed by Bennet) and the display of image data from collections of image data grouped/clustered have been disclosed by Kuzovkin. Furthermore, Kuzovkin discloses the display of said collections of selected grouped image data (pg 6 Left-Hand Column 2nd Full paragraph.  Therefore, the display of image collections including at least one image representing the group of image data based on a user selection of a ratio of corresponding image data has been disclosed.]

With respect to Claim 2: The image processing apparatus according to claim 1, wherein the processor is to create an image product using the image extracted by the image extraction device. [The clustered and selected image data create by the process of Fig. 2 is labeled to produce to Labeled Photo Collection Product using at least one of the photos selected/extracted from the input photo collection.]

With respect to Claim 4: The image processing apparatus according to claim 1, wherein the processor is to extract the amount of images from each image group in which the ratio of the number of images included in each image group of the plurality of image groups is not equal to zero and is greater than or equal to a threshold. [A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep” of Kuzovkin), wherein Bennett further discloses selecting some percentage (para 0044). Said percentage is at least greater than zero for some selection provided by a user. Furthermore, it is inherent to the selection/extraction process that images can only be extracted from groups having a ratio greater than zero and a threshold that is greater than zero, because if the number of images in a group/cluster is zero then no images can be selected/extracted therefrom.]

With respect to Claim 5: The image processing apparatus according to claim 4, wherein the processor is to extract the amount of images from each image group in which the ratio of the number of images included in each image group of the plurality of image groups is not equal to zero and is greater than or equal to the threshold depending on the ratio of the number of images included in the image group. [A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep” Kuzovkin), wherein Bennett further discloses selecting some percentage (para 0044). Said percentage is at least greater than zero for some selection provided by a user. Furthermore, it is inherent to the selection/extraction process that images can only be extracted from groups having a ratio greater than zero and a threshold that is greater than zero, because if the number of images in a group/cluster is zero then no images can be selected/extracted therefrom.]

With respect to Claim 6: The image processing apparatus according to claim 4, wherein the processor extracts the amount of images from any one image group of the image groups in which the ratio of the number of images included in each image group of the plurality of image groups is not equal to zero and is greater than or equal to the threshold. [A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep” Kuzovkin), wherein Bennett further discloses selecting some percentage (para 0044). Said percentage is at least greater than zero for some selection provided by a user. Furthermore, it is inherent to the selection/extraction process that images can only be extracted from groups having a ratio greater than zero and a threshold that is greater than zero, because if the number of images in a group/cluster is zero then no images can be selected/extracted therefrom.]

With respect to Claim 7: The image processing apparatus according to claim 1, wherein the processor is to extract the amount of images from images included in one image group of the plurality of image groups. [Inherent to the process of Kuzovkin, wherein the image must be included in a group in order to itself be extracted/selected for display in the photo collection output by the process of Fig 2. Furthermore, as per the teachings of Bennett a percentage/ratio of images are selected.]

With respect to Claim 8: The image processing apparatus according to claim 1, further comprising:
the processor is to perform a ratio of the number of images included in each image group of the plurality of image groups. [Fig 2 of Kuzovkin, wherein the display of the labelled photo collection is at least a displayed notification of the percentage of user selected/extracted image data. Furthermore, as per the teachings of Bennett a percentage/ratio of images are selected.]

With respect to Claim 9: The image processing apparatus according to claim 1, further comprising:
wherein the processor is to specify a ratio of the number of images to be extracted from each image group of the plurality of image groups, and extract the amount of images from each image group depending on the ratio specified by the specifying device. [Kuzovkin: A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep”). Hence, based on a user input of a percentage/ratio value the number of photos is selected/extracted. Furthermore, as per the teachings of Bennett a percentage/ratio of images are selected.]


With respect to Claim 13: The image processing apparatus according to claim 1, further comprising:
wherein the input device is to input the number of image groups to be classified in the image classification device, the processor is to perform the classifying into image groups corresponding to the number input from the input device. [Kuzovkin: The input threshold for tree cutting sets the number of image groups to be classified based on similarity cut thresholds (cnd and scs, “Tree Cutting”, page 4 RHC).]

With respect to Claim 14: The image processing apparatus according to claim 1, wherein the processor is to perform the classifying into the plurality of image groups based on a plurality of feature amounts of the images such that the images having the similarity greater than or equal to the threshold are grouped. [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3). Furthermore, in the same section of Kuzovkin “Time-Based Grouping” is also utilized to group image data.]

With respect to Claim 15: The image processing apparatus according to claim 1, wherein the processor is to perform the classifying into a first plurality of image groups based on a plurality of feature amounts of the images such that the images having the similarity greater than or equal to the threshold are grouped, and [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3).]
classify the plurality of images into the plurality of image groups such that the images having the similarity greater than or equal to the threshold are grouped by combining image groups in which the [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3). Furthermore, clustering of groups is performed, hence combining of groupings having a predetermined level of similarity (also see “Tree Cutting”, RHC page 4).]

With respect to Claim 16: The image processing apparatus according to claim 1, wherein the processor is to not perform classifying into the plurality of image groups based on a similarity between subjects recognized as being included in the images. [Kuzovkin: The teachings of similarity based distance determination for grouping the images into one of said plurality of image groups is based on SIFT type features and not a recognition then comparison type approach (LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”).]

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 10-12 have each further required details of the specifying unit for specifying the ratio of images that has not been disclosed by the cited prior art or reasonable combinations thereof.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        





		/KIM Y VU/                             Supervisory Patent Examiner, Art Unit 2666